In the Supreme Court of Georgia



                                Decided: March 15, 2022


              S21A1036. RUTLEDGE v. THE STATE.


     LAGRUA, Justice.

     Appellant Marcus Rutledge pled guilty to malice murder in

connection with the April 2016 shooting death of Brian Williams.

Appellant filed a motion for an out-of-time appeal in the trial court,

which entered an order denying the motion. For the reasons

explained below, the trial court should have dismissed, rather than

denied, the motion, and we vacate the trial court’s order and remand

for entry of the appropriate dismissal order.

     The record shows that in June 2016, Appellant was indicted for

malice murder, two counts of felony murder, aggravated battery,

aggravated assault, and possession of a firearm during the

commission of a felony in connection. In February 2018, Appellant

entered a negotiated guilty plea to malice murder and was sentenced
to life in prison with the possibility of parole. The remaining counts

were nolle prossed. Appellant did not file a notice of appeal within

30 days from the judgment entered on his guilty plea. See OCGA §

5-6-38 (a).

     In July 2019, Appellant filed pro se a motion for an out-of-time

appeal, alleging that he was entitled to an out-of-time appeal from

his guilty plea conviction if there was “a possible ground for appeal,

about which his lawyer failed to inform him.” The trial court

summarily denied the motion without a hearing. Appellant appealed

to this Court, and we determined that, under Collier v. State, 307

Ga. 363 (834 SE2d 769) (2019), Appellant was entitled to an

evidentiary hearing on his motion. See Rutledge v. State, 309 Ga.

508, 510 (2) (847 SE2d 143) (2020). We therefore vacated the trial

court’s order in part and remanded the case, directing the trial court

to conduct an evidentiary hearing and determine whether counsel’s

ineffective assistance was responsible for Appellant’s failure to

pursue a timely appeal. See id.1


     1   We also affirmed part of the trial court’s judgment, holding that the

                                        2
      On remand, the trial court held an evidentiary hearing where

Appellant was represented by counsel. In December 2020, the trial

court denied the motion for an out-of-time appeal on the merits, and

Appellant timely appealed to this Court.

      On appeal, Appellant contends the trial court erred in denying

his motion for an out-of-time appeal because plea counsel rendered

ineffective assistance by failing to advise him of his right to appeal

from his guilty plea or to withdraw his guilty plea. See Collier v.

State, 307 Ga. 363, 371 (2) (834 SE2d 769) (2019) (“[W]hen a criminal

defendant demonstrates that his appeal of right has been frustrated

by a violation of constitutional magnitude, the failure to file a timely

notice of appeal may be excused and the constitutional violation

remedied by the provision of an out-of-time appeal.”)

      However, today in Cook v. State, ___ Ga. at ___ (5) (___ SE2d

___) (Case No. S21A1270, decided March 15, 2022), we hold

      that there was and is no legal authority for motions for
      out-of-time appeal in trial courts and that the out-of-time
      appeal procedure allowed in King [v. State, 233 Ga. 630

trial court properly denied Appellant’s request for a copy of his case file and
transcript. See Rutledge, 309 Ga. at 510-511 (3).

                                       3
     (212 SE2d 807) (1975)] and Furgerson [v. State, 234 Ga.
     594, 595 (216 SE2d 845) (1975)], approved in Rowland [v.
     State, 264 Ga. 872, 874-875 (452 SE2d 756) (1995)], and
     followed in other cases, is not a legally cognizable vehicle
     for a convicted defendant to seek relief from alleged
     constitutional violations. Our holding applies to this case
     and to all cases that are currently on direct review or
     otherwise not yet final.

Id. at ___ (slip op. at 82). Appellant therefore had no right to file a

motion for an out-of-time appeal in the trial court; his remedy, if

any, lies in habeas corpus. See id. at ___ (slip op. at 83). Accordingly,

we conclude the trial court should have dismissed, rather than

denied, the motion, and we vacate the trial court’s order and remand

for entry of the appropriate dismissal order. See id. at ___ (slip op.

at 82). See also Brooks v. State, 301 Ga. 748, 752 (2) (804 SE2d 1)

(2017) (“Because the trial court decided the merits of a motion it

lacked jurisdiction to decide, we vacate the trial court’s order and

remand with instructions to dismiss.”).

     Judgment vacated and case remanded with direction. All the
Justices concur, except Peterson, J., Bethel, and Ellington, JJ., who
dissent.




                                   4
              S21A1036. RUTLEDGE v. THE STATE.

     PETERSON, Justice, dissenting.

     In this case, the Court faithfully applies its holding in Cook v.

State, which also issues today. Because I dissent in Cook and that

decision is not yet final, I dissent here, too.

     I am authorized to state that Justice Bethel and Justice

Ellington join in this dissent.




                                    5